DETAILED ACTION
	Claims 1-17 are currently pending in the instant application.  Claims 1-5 are rejected.  Claims 6, 7, and 10 are objected.  Claims 8, 9, and 11-17 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species: 
    PNG
    media_image1.png
    181
    176
    media_image1.png
    Greyscale
 in the reply filed on 2 November 2021 is acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable over the prior art of record.  Therefore, the search and examination has been extended to the entirety of claims 6, 7, and 10 which also appear 
    PNG
    media_image2.png
    296
    328
    media_image2.png
    Greyscale
which is not allowable.
Claims 1-7, and 10 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.  Claims 8 and 9 do not read on the elected species and are withdrawn along with Group II claims 11-17.
Claim Objections
Claims 6, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,648,986.
US Patent No. 7,648,986 discloses the compound 
    PNG
    media_image2.png
    296
    328
    media_image2.png
    Greyscale
on column 143 and 204.  This prior art compound corresponds to the instant claims, for example, as follows:
The prior art compound corresponds to the formula (I) 
    PNG
    media_image3.png
    143
    155
    media_image3.png
    Greyscale
of claim 1, for example, wherein R1 is 
    PNG
    media_image4.png
    115
    160
    media_image4.png
    Greyscale
wherein R5 is H; L1 is CH; L2 is N; R2 and R3 are taken together to form a 5 membered fused ring having 1 ring heteroatom and is 
    PNG
    media_image5.png
    82
    135
    media_image5.png
    Greyscale
wherein a is 0-3; R6 is H if a is 1-3; n is 2; and X1 is CHR6 wherein R6 is heterocycle.
The prior art compound corresponds to the formula (Ia) 
    PNG
    media_image6.png
    142
    205
    media_image6.png
    Greyscale
of claim 2, for example, wherein R1 is:

    PNG
    media_image7.png
    109
    144
    media_image7.png
    Greyscale
 wherein R5 is H; R2 and R3 are taken together to form a 5 membered fused ring having 1 ring heteroatom and is unsubstituted; R4 is 
    PNG
    media_image5.png
    82
    135
    media_image5.png
    Greyscale
wherein a is 0-3; R6 is H if a is 1-3; n is 2; and X1 is CHR6 wherein R6 is heterocycle.
The prior art compound corresponds to the formula (Ib) 
    PNG
    media_image8.png
    139
    226
    media_image8.png
    Greyscale
of claim 3, for example, wherein R1 is:

    PNG
    media_image7.png
    109
    144
    media_image7.png
    Greyscale
 wherein R5 is H; R2 and R3 are taken together to form a 5 membered fused ring having 1 ring heteroatom and is unsubstituted; R4 is 
    PNG
    media_image5.png
    82
    135
    media_image5.png
    Greyscale
wherein a is 0-3; R6 is H if a is 1-3; n is 2; and X1 is CHR6 wherein R6 is heterocycle.
The prior art compound corresponds to the formula (II) 
    PNG
    media_image9.png
    185
    254
    media_image9.png
    Greyscale
 of claim 4, for example, wherein R5 is H; L1 is CH; L2 is N; R2 and R3 are taken together to form a 5 membered fused ring having 1 ring heteroatom and is unsubstituted; R4 is 
    PNG
    media_image5.png
    82
    135
    media_image5.png
    Greyscale
wherein a is 0-3; R6 is H if a is 1-3; n is 2; and X1 is CHR6 wherein R6 is heterocycle.
The prior art compound corresponds to the formula (IIa) 
    PNG
    media_image10.png
    187
    269
    media_image10.png
    Greyscale
of claim 5, for example, wherein R5 is H; R2 and R3 are taken together to form a 5 membered fused ring having 1 ring heteroatom and is unsubstituted; R4 is 
    PNG
    media_image5.png
    82
    135
    media_image5.png
    Greyscale
wherein a is 0-3; R6 is H if a is 1-3; n is 2; and X1 is CHR6 wherein R6 is heterocycle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					10 January 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600